In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-471 CR

____________________


VELISA WARREN JONES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 01-04-02459-CR




MEMORANDUM OPINION
 A jury found Velisa Warren Jones to be guilty of the state jail felony offense of
forgery.  Tex. Pen. Code Ann. § 32.21(b), (d) (Vernon Supp. 2002).  The court assessed
punishment at twenty months of confinement in the Texas Department of Criminal Justice,
State Jail Division. 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On April 25, 2002, Jones was
given an extension of time in which to file a pro se brief. We received no response from
the appellant.  Because the appeal involves the application of well-settled principles of law,
we deliver this memorandum opinion.   See Tex. R. App. P. 47.1.
 We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). The judgment is affirmed.
	AFFIRMED.
								PER CURIAM

Submitted August 13, 2002
Opinion Delivered August 28, 2002
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.